Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 26-35 and 40-42, drawn to a modified AAV VP3 capsid protein, a composition comprising the modified AAV VP3 capsid protein, or an isolated mammalian host cell comprising the modified AAV VP3 capsid protein, classified in C07K 14/005.
II. Claims 36-39 and 42, drawn to an isolated nucleic acid encoding the modified AAV VP3 capsid protein, a recombinant AAV particle comprising the modified AAV VP3 capsid protein, or a composition comprising the nucleic acid or the viral vector, classified in C07H 21/04 and C12N 15/86.
III. Claim 43, drawn to a method for providing a mammal a therapeutically effective amount of a mammalian beta-globin protein by administering the rAAV particle of claim 37, classified in A61K 48/005.
IV. Claims 44-45, drawn to a method for preventing, treating or ameliorating symptom of a hemoglobinopathy in a mammal by administering an rAAV particle comprising the modified AAV VP3 capsid protein, classified in A61K 48/005.
V. Claim 46, drawn to a method of transducing a population of mammalian cells by introducing into the cells a composition comprising the rAAV particle of claim 37, classified in C12N 15/63.
Claim 42 is genetic to groups I and II.

Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are a modified AAV VP3 capsid protein vs. an isolated nucleic acid encoding the modified AAV VP3 capsid protein.  A protein and a nucleic acid differ in their chemical structures, physical properties and biological functions.  They have different designs, modes of operation, and effects.  Inventions I and II have different classifications and require separate search and the search would not be coextensive.  Inventions I and II are not obvious variants and are patentable distinct from each other.
Inventions III-V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are (1) a method for providing a mammal a therapeutically effective amount of a mammalian beta-globin protein, (2) a method for preventing, treating or ameliorating symptom of a hemoglobinopathy in a mammal, and (3) a method of transducing a population of mammalian cells by introducing into the cells a composition comprising the rAAV particle. They are drawn to different scientific considerations having different designs, modes of operations and effects.  They differ at least in objectives, method steps, reagents and doses used, schedules used, response variables and criteria of success.  Inventions III-V have diverse classifications and require separate search and the search would not be coextensive.  Inventions III-V are not obvious variants and are patentable distinct from each other.
.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the nucleic acid molecule or rAAV particle of invention II can be used to produce recombinant capsid protein or to treat a disease rather than being used to provide a mammal a therapeutically effective amount of a mammalian beta-globin protein.  Inventions II and III have different classifications and require separate search and the search would not be coextensive.  Inventions II and III are not obvious variants and are patentable distinct from each other.
Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the nucleic acid molecule or rAAV particle of invention II can be used to produce recombinant capsid protein or to provide a mammal a therapeutically effective amount of a mammalian beta-globin protein rather than being used to treat a hemoglobinopathy in a mammal.  Inventions II and IV have different classifications and require separate search and .
Inventions II and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the nucleic acid molecule or rAAV particle of invention II can be used to produce recombinant capsid protein or to treat a hemoglobinopathy in a mammal rather than being used to transduce a population of mammalian cells by introducing into the cells a composition comprising the rAAV particle.  Inventions II and V have different classifications and require separate search and the search would not be coextensive.  Inventions II and V are not obvious variants and are patentable distinct from each other.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different 
         classes/subclasses or electronic resources, or employing different search queries).
(d) the prior art applicable to one invention would not likely be applicable to another 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Upon election of group I-III and V, Applicant is required to select one species from claims 26-35.  Applicant is required to select one species from (A), (B), (C), (D) and (E) from claim 26, and when (D) or (E) is selected, Applicant is required to select one combination of the amino acid substitutions.  

Upon election of group I-III and V, Applicant is required to select one SEQ ID No. from claims 26-29.

Upon election of group IV, Applicant is required to select one species from claim 44.  Applicant is required to select one species from (A), (B), (C), (D) and (E) from claim 44, and when (D) or (E) is selected, Applicant is required to select one combination of the amino acid substitutions.  

Upon election of group IV, Applicant is required to select one SEQ ID No. from claim 44.

The species are independent or distinct because they represent different amino acid sequences and they have different biological functions and usages. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 26 and 36-46 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632